UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 28, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-9824 The McClatchy Company (Exact name of registrant as specified in its charter) Delaware 52-2080478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2100 "Q" Street, Sacramento, CA (Address of principal executive offices) (Zip Code) 916-321-1846 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ X ] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ X ] Non-accelerated filer[] (Do not check if smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act). [] Yes [X] No As of April 30, 2010, the registrant had shares of common stock as listed below outstanding: Class A Common Stock 59,879,703 Class B Common Stock THE McCLATCHY COMPANY INDEX TO FORM 10-Q Part I - FINANCIAL INFORMATION Page Item 1 - Financial Statements (unaudited): Condensed Consolidated Balance Sheet – March 28, 2010 and December 27, 2009 1 Condensed Consolidated Statement of Operations for the three months endedMarch 28, 2010 and March 29, 2009 3 Condensed Consolidated Statement of Cash Flows for the three months ended March 28, 2010 and March 29, 2009 4 Condensed Consolidated Statement of Stockholders' Equity for the period December 27, 2009 to March 28, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 – Controls and Procedures 26 Part II – OTHER INFORMATION Item 1 – Legal Proceedings 26 Item 1A – Risk Factors 26 Item2– Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6 – Exhibits 32 Signatures 33 Index of Exhibits 34 PART I – FINANCIAL INFORMATION Item 1 – FINANCIAL STATEMENTS THE McCLATCHY COMPANY CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) (In thousands, except share amounts) ASSETS March 28, December 27, CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables – (less allowance of $9,910 in 2010 and $10,298 in 2009 ) Other receivables Newsprint, ink and other inventories Deferred income taxes Income tax receivable Assets held for sale Other current assets PROPERTY, PLANT AND EQUIPMENT: Land Building and improvements Equipment Construction in progress Less accumulated depreciation ) ) INTANGIBLE ASSETS: Identifiable intangibles – net Goodwill INVESTMENTS AND OTHER ASSETS: Investments in unconsolidated companies Other assets TOTAL ASSETS $ $ See notes to condensed consolidated financial statements. 1 THE McCLATCHY COMPANY CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) – Continued (In thousands, except share amounts) LIABILITIES AND STOCKHOLDERS’ EQUITY March 28, December 27, CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation Income taxes payable Unearned revenue Accrued interest Other accrued liabilities NON-CURRENT LIABILITIES: Long-term debt Deferred income taxes Pension and postretirement obligations Other long-term obligations COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock $.01 par value: Class A – authorized 200,000,000 shares, issued 59,855,525in 2010 and 59,705,101 in 2009 Class B – authorized 60,000,000 shares, issued 24,800,962 in 2010 and 24,800,962 in 2009 Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost, 63,446 shares in 2010 and 37,902 shares in 2009 ) ) Accumulated other comprehensive loss ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 2 THE McCLATCHY COMPANY CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended March 28, March 29, REVENUES – NET: Advertising $ $ Circulation Other OPERATING EXPENSES: Compensation Newsprint and supplements Depreciation and amortization Other operating expenses OPERATING INCOME (LOSS) ) NON-OPERATING (EXPENSES) INCOME: Interest expense ) ) Interest income 27 31 Loss on debt extinguishment ) - Equity losses in unconsolidated companies – net ) ) Other – net 9 ) ) ) LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAX BENEFIT ) ) INCOME TAX BENEFIT ) ) LOSS FROM CONTINUING OPERATIONS ) ) INCOME FROM DISCONTINUED OPERATIONS, NET OF INCOME TAXES NET INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER COMMON SHARE: Basic: Loss from continuing operations $ ) $ ) Income from discontinued operations - Net income (loss) per share $ $ ) Diluted: Loss from continuing operations $ ) $ ) Income from discontinued operations - Net income (loss) per share $ $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES: Basic Diluted See notes to condensed consolidated financial statements. 3 THE McCLATCHY COMPANY CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 28, March 29, CASH FLOWS FROM OPERATING ACTIVITIES: Loss from continuing operations $ ) $ ) Reconciliation to net cash provided by continuing operations: Depreciation and amortization Retirement benefit expense Stock compensation expense Equity loss in unconsolidated companies Loss on debt extinguishment - Other Changes in certain assets and liabilities: Trade receivables Inventories Other assets Accounts payable ) ) Accrued compensation Income taxes ) ) Other liabilities ) Net cash provided by operating activities of continuing operations Net cash used by operating activities of discontinued operations - ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Deposit on land held for sale - Proceeds from sale of investments - Other – net Net cash provided by investing activities of continuing operations CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes - Net (repayments) borrowing of revolving bank debt ) Repayment ofterm bank debt ) - Repurchase of public notes ) - Payment of refinancing costs ) - Payment of cash dividends - ) Other – principally stock issuances Net cash (used) provided by financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS 31,620 CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ OTHER CASH FLOW INFORMATION: Cash paid (received) during the period for: Income taxes (net of refunds) $ $ Interest (net of capitalized interest) $ $ See notes to condensed consolidated financial statements. 4 THE McCLATCHY COMPANY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands, except share and per share amounts) Accumulated Additional Other Par Value Paid-In Accumulated Comprehensive Treasury Class A Class B Capital Deficit (Loss) Income Stock Total BALANCES, DECEMBER 28, 2009 $ ) $ ) $ ) $ Net income Other comprehensive income (loss), net of tax: Pension and postretirement plans: Unamortized gain/prior service credit Other comprehensive loss related to investments in unconsolidated companies ) ) Other comprehensive loss ) Total comprehensive income Issuance of 150,424 Class A shares under stock plans 1 Stock compensation expense Purchase of 25,544 shares of treasury stock ) ) BALANCES, MARCH 28, 2010 $ ) $ ) $ ) $ See notes to condensed consolidated financial statements. 5 THE McCLATCHY COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. SIGNIFICANT ACCOUNTING POLICIES The McClatchy Company (the Company or McClatchy) is the third-largest newspaper publisher in the United States based on daily circulation, with 30 daily newspapers and 43 non-dailies in 29 markets across the country.McClatchy also operates leading local websites and direct marketing operations in each of its markets which complement its newspapers and extend its audience reach in each market.The Company’s newspapers include, among others, The Miami Herald, The Sacramento Bee, the Fort Worth Star-Telegram, The Kansas City Star, The Charlotte Observer and The (Raleigh) News & Observer. McClatchy also owns a portfolio of premium digital assets, including14.4% of CareerBuilder LLC, the nation’s largest online job site, 25.6% of Classified Ventures LLC, a newspaper industry partnership that offers classified websites such as: the auto website, cars.com, and the rental site, Apartments.com, and 33.3% of HomeFinder, LLC which operates the online real estate website HomeFinder.com. McClatchy’s Class A common stock is listed on the New York Stock Exchange under the symbol MNI. The condensed consolidated financial statements include the Company and its subsidiaries.Intercompany items and transactions are eliminated.In preparing the financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and the reported amounts of revenues and expenses during the reporting period.Management also makes judgments that affect disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary (consisting of normal recurring items) to present fairly the Company's financial position, results of operations, and cash flows for the interim periods presented.The financial statements contained in this report are not necessarily indicative of the results to be expected for the full year.These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the period ended December 27, 2009. Stock-based compensation – Beginning in fiscal 2006, all share-based payments to employees, including grants of employee stock options, stock appreciation rights and restricted stock under equity incentive plans and purchases under the employee stock purchase plan (ESPP), are recognized in the financial statements based on their fair values.At March 28, 2010, the Company had six stock-based compensation plans.Total stock-based compensation expense was $1.2 million and $0.3 million for the first fiscal quarters of 2010 and 2009, respectively. Income Taxes – The Company accounts for income taxes using the liability method.Under this method, deferred tax assets and liabilities are determined based on differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that are expected to be in effect when the differences are expected to reverse. 6 Current accounting standards in the United States prescribe a recognition threshold and measurement of a tax position taken or expected to be taken in an enterprise’s tax returns.The Company recognizes accrued interest related to unrecognized tax benefits in interest expense.Accrued penalties are recognized as a component of income tax expense.There were no significant changes to the Company’s unrecognized tax benefits in the first fiscal quarter of 2010. Fair Value of Financial Instruments – Generally accepted accounting principles in the United States (“GAAP”) require the disclosure of the fair value of certain financial instruments, whether or not recognized in the balance sheet, for which it is practicable to estimate fair value.The Company estimated the fair values presented below using appropriate valuation methodologies and market information available as of quarter-end.Considerable judgment is required to develop estimates of fair value, and the estimates presented are not necessarily indicative of the amounts that the Company could realize in a current market exchange.The use of different market assumptions or estimation methodologies could have a material effect on the estimated fair values.Additionally, the fair values were estimated at quarter-end, and current estimates of fair value may differ significantly from the amounts presented. The following methods and assumptions were used to estimate the fair value of each class of financial instruments: Cash and equivalents, accounts receivable, accounts payable and current portion of long term debt.The carrying amount of these items approximates fair value. Long term debt.The fair value of long term debt is determined based on a number of observable inputs including the current market activity of the Company’s publicly traded notes and bank debt, trends in investor demand and market values of comparable publicly traded debt.At March 28, 2010, the estimated fair value of long term debt was $1.6 billion compared to a carrying value of $1.8 billion. Comprehensive income (loss) – The Company records changes in its net assets from non-owner sources in its Statement of Stockholders’ Equity.The following table summarizes the composition of total comprehensive income (loss) (in thousands): Three Months Ended March 28, March 29, Net income (loss) $ $ ) Pension amortization from other comprehensive income, net of tax Other comprehensive loss related to equity investments ) ) Total comprehensive income (loss) $ $ ) Earnings per share (EPS) – Basic EPS excludes dilution from common stock equivalents and reflects income divided by the weighted average number of common shares outstanding for the period.Diluted EPS is based upon the weighted average number of outstanding shares of common stock and dilutive common stock equivalents in the period.Common stock equivalents arise from dilutive stock options and restricted stock and are computed using the treasury stock method.The weighted average anti-dilutive stock options and restricted stock that could potentially dilute basic EPS in the future, but were not included in the weighted average share calculation for the first fiscal quarter were 7.0 million in 2010 and 6.5 million in 2009. 7 New Accounting Pronouncements – In June2009, a new pronouncement was issued amending the interpretation of accounting literature related to consolidations.The new guidance applies to determinations as to whether an enterprise has a controlling financial interest in a variable interest entity. This determination identifies the primary beneficiary of a variable interest entity as the enterprise that has both the power to direct the activities of a variable interest entity that most significantly impacts the entity’s economic performance, and the obligation to absorb losses or the right to receive benefits of the entity that could potentially be significant to the variable interest entity. The new pronouncement also requires ongoing reassessments of whether an enterprise is the primary beneficiary and eliminates the quantitative approach previously required for determining the primary beneficiary. The new pronouncement was effective for the Company on December 28, 2009. The adoption of this pronouncement did not have a material effect on the condensed consolidated financial statements. NOTE 2.INVESTMENTS IN UNCONSOLIDATED COMPANIES The following is the Company’s ownership interest and investment in unconsolidated companies and joint ventures as of March 28, 2010 and December 27, 2009 (dollars in thousands): Company % Ownership Interest March 28, 2010 December 27, 2009 CareerBuilder, LLC $ $ Classified Ventures, LLC Seattle Times Company (C-Corporation) - - HomeFinder, LLC Ponderay (general partnership) Other Various $ $ The Company uses the equity method of accounting for a majority of investments. 8 During the three months ended March 28, 2010, McClatchy’s proportionate share of net income from four investees listed in the table above was greater than 20% of McClatchy’s consolidated net income before taxes.Summarized income statement information for these companies for the first three months of 2010 and 2009 follows (in thousands): Three Months Ended March 28, March 29, RRevenues $ $ OOperating income Net income As part of the Company’s acquisition of Knight-Ridder, Inc. in 2006, the Company acquired 10 acres of land in Miami.Such land is under contract to be sold for gross proceeds of $190.0 million pursuant to a March 2005 sale agreement. The contract was extended to January 19, 2010 in exchange for an increase in the termination fee from $6.0 million to $7.0 million should the buyer fail to close the transaction.The buyer extended the agreement to January 31, 2011, by paying McClatchy an additional $6.0 million nonrefundable deposit on January 19, 2010.The purchase price under the original agreement has remained unchanged at $190.0 million.McClatchy received the $6.0 million deposit and has extended the contract to January 31, 2011.McClatchy has received $16.0 million in non-refundable deposits from the buyer that will be applied toward the purchase price. 9 NOTE 3.INTANGIBLE ASSETS AND GOODWILL Intangible assets and goodwill, along with their weighted-average amortization periods consisted of the following (in thousands): March 28, 2010 Weighted Average Gross Accumulated Net Amortization Amount Amortization Amount Period Intangible assets subject to amortization: Advertiser and subscriber lists $ $ ) $ 14 years Other ) 8 years Total $ $ ) $ Other intangible assets not subject to amortization: Newspaper mastheads Total Goodwill Total intangible assets and goodwill $ December 27, 2009 Weighted Average Gross Accumulated Net Amortization Amount Amortization Amount Period Intangible assets subject to amortization: Advertiser and subscriber lists $ $ ) $ 14 years Other ) 8 years Total $ $ ) $ Other intangible assets not subject to amortization: Newspaper mastheads Total Goodwill Total intangible assets and goodwill $ Changes in indefinite lived intangible assets and goodwill as of March 28, 2010 consisted of the following (in thousands): Original Gross Amount Accumulated Impairment Carrying Amount MMastheads and other $ $ ) $ GGoodwill ) Total $ $ ) $ 10 Amortization expense was $14.7 million and $14.9 million in fiscal of 2010 and 2009, respectively. The estimated amortization expense for the five succeeding fiscal years is as follows (in thousands): Amortization Year Expense 2010 (remaining) $ NOTE 4.LONG-TERM DEBT As of March 28, 2010 and December 27, 2009, long-term debt consisted of the following (in thousands): March 28, December 27, Term A bank debt, interest at 8.0% and 4.2% at 2010 and 2009, respectively $ $ Revolving bank debt, interest at 4.2% at 2009 - Notes: $875 million 11.50% senior secured notes due in 2017 - $375 thousand 15.75% senior notes due in 2014 (1) $18 million 7.125% debentures due in 2011 $169 million 4.625% debentures due in 2014 $347 million 5.750% debentures due in 2017 $89 million 7.150% debentures due in 2027 $276 million 6.875% debentures due in 2029 Long-term debt $ $ ­ Includes future interest to be paid on these notes. At December 27, 2009, prior to the refinancing transaction discussed below, the Company's bank debt consisted of a credit facility entered into on June 27, 2006 (the original credit agreement) that provided for a $1.14 billion senior secured credit facility and was originally established in connection with the acquisition of Knight-Ridder, Inc.At December 27, 2009, the Company’s original credit agreement consisted of a $590.0 million five-year revolving credit facility and $546.8 million five-year termloan. Both the termloan and the revolving credit facility under the original credit agreement were due on June27, 2011.This agreement was amended and restated in connection with the debt refinancing transaction discussed below. 11 The publicly-traded notes are stated net of unamortized discounts and premiums (totaling to discounts of $78.3 million and $69.4 million as of March 28, 2010 and December 27, 2009 respectively) resulting from recording such assumed liabilities at fair value as of the June 27, 2006 acquisition of Knight Ridder and the issuance of the 11.50% senior secured notes at an original issue discount. In accounting for the refinancing discussed below, management analyzed the transactions on an individual lender basis in accordance with relevant accounting guidance as it relates to debt modification or extinguishment.The Company recognized $7.5 million in loss on debt refinancing and subsequent debt payments in the first quarter of 2010. Debt Refinancing: On January 26, 2010, the Company entered into an amendment to the original credit agreement that became effective on February 11, 2010, immediately prior to the closing of an offering of $875.0 million of senior secured notes. The original credit agreement was amended and restated in its entirety (the “Amended and Restated Credit Agreement”).The Amended and Restated Credit Agreement is a senior secured credit facility which provides for a $131.0 million term loan and a $238.2 million revolving credit facility, including a $100.0 million letter of credit sub-facility, and extended the term of certain of the credit commitments to July 1, 2013.In connection with the Amended and Restated Credit Agreement, certain of the lenders did not extend the maturity of their commitments from the original maturity date of June 27, 2011.Non-extended term loans of $37.6 million will mature on June 27, 2011 as will revolving loan commitments of $42.2 million.The remaining term loans of $93.4 million and revolving loan commitments of $196.0 million under the Amended and Restated Credit Agreement will mature on July 1, 2013. In connection with the Amended and Restated Credit Agreement, the Company issued new 11.5% Senior Secured Notes due February 15, 2017 (the “2017 Notes”), totaling $875.0 million. The notes are secured by a first-priority lien on certain of McClatchy’s and the subsidiary guarantors’ assets, and rank pari passu with liens granted under McClatchy’s Amended and Restated Credit Agreement. The assets securing the debt are unchanged from the original credit agreement and include intangible assets, inventory, receivables and certain other assets. In addition, the Company completed tender offers for its 7.125% notes due in 2011 and 15.75% senior notes due in 2014, paying $187.3 million in cash for $148.0 million of 2011 notes and $23.9 million of 2014 notes. Debt under the Amended and Restated Credit Agreement incurs interest at the London Interbank Offered Rate (LIBOR) plus a spread ranging from 425 basis points to 575 basis points or at a base rate plus a spread ranging from 325 basis points to 475 basis points, in each case, based upon the consolidated total leverage ratio (as defined in the Amended and Restated Credit Agreement) and sets a floor on LIBOR for the purposes of interest payments under the Amended and Restated Credit Agreement of no less than 300 basis points. A commitment fee for the unused revolving credit is priced at 50 basis points to 75 basis points, based upon the Company’s consolidated total leverage ratio (as defined in the Amended and Restated Credit Agreement).The Company currently pays interest on borrowings under the Amended and Restated Credit Agreement at a rate of 500 basis points over the 300 basis point LIBOR floor (or 8.0%) and pays 62.5 basis points for commitment fees.Upon the filing of its March 2010 financial covenants the Company will pay interest at 7.25% on outstanding bank debt and a commitment fee of 50 basis points. 12 The Amended and Restated Credit Agreement contains quarterly financial covenants including requirements that the Company maintain a minimum consolidated interest coverage ratio (as defined in the Amended and Restated Credit Agreement) of 1.50 to 1.00 from the quarter ending in March 2010 through the quarter ending in September 2011; increasing it to 1.60 to 1.00 from the quarter ending in December 2011 through the quarter ending in September 2012; and further increasing to 1.70 to 1.00 thereafter. The Company is required to maintain a maximum consolidated leverage ratio (as defined in the Amended and Restated Credit Agreement) of 6.75 to 1.00 from the quarter ending in March 2010 through the quarter ending December 2010; declining to 6.50 to 1.00 from the quarter ending in March 2011 through the quarter ending in December 2011; to 6.25 to 1.00 from the quarter ending in March 2012 through the quarter ending in December 2012 and declining to 6.00 to 1.00 thereafter.Because of the significance of the Company’s outstanding debt, remaining in compliance with debt covenants is critical to the Company’s operations.If revenue declines continue beyond those currently anticipated, the Company expects to continue to restructure operations and reduce debt to maintain compliance with its covenants.At March 28, 2010, Company was in compliance with all financial debt covenants. The Amended and Restated Credit Agreement includes requirements for mandatory prepayments of bank debt from certain sources of cash; limitations on cash dividends allowed to be paid at certain leverage levels; and other covenants including limitations on additional debt and the ability to retire public bonds early, amongst other changes. The 2017 Notes issued in connection with the debt refinancing are governed by an indenture entered into on February 11, 2010 which includes a number of covenants that are applicable to the Company and its restricted subsidiaries. The covenants are subject to a number of important exceptions and qualifications set forth in the indenture for the 2017 Notes.These covenants include, among other things, restrictions on the ability of the Company and its restricted subsidiaries to incur additional debt, make investments and other restricted payments, pay dividends on capital stock, or redeem or repurchase capital stock or subordinated obligations; sell assets or enter into sale/leaseback transactions; create specified liens; create or permit restrictions on the ability of the Company’s restricted subsidiaries to pay dividends or make other distributions to it; engage in certain transactions with affiliates; and consolidate or merge with or into other companies or sell all or substantially all of the Company’s and its subsidiaries’ assets, taken as a whole. Substantially all of the Company’s subsidiaries have guaranteed the Company’s obligations under the Amended and Restated Credit Agreement and 2017 Notes (“senior secured debt”). The Company has no independent assets and only minor operations outside of the subsidiaries that have guaranteed the senior secured debt, except for land held for sale in Miami valued at $151.0 million.See Note 2 for greater description of this land.The proceeds of the sale of this land are required to be used to pay down term debt under the Company’s Amended and Restated Credit Agreement.The guarantees provided by the guarantor subsidiaries are full and unconditional and joint and several, and any subsidiaries of McClatchy other than the subsidiary guarantors are minor. In addition, the Company has granted a security interest to the banks which are a party to the Amended and Restated Credit Agreement and the trustee under the indenture governing the 2017 Notes that include, but are not limited to, intangible assets, inventory, receivables and certain minority investments as collateral for the debt. The security interest does not include any land, buildings, machinery and equipment (PP&E) and any leasehold interests and improvements with respect to such PP&E, which would be reflected on a consolidated balance sheet of the Company and its subsidiaries, and shares of stock and indebtedness of the subsidiaries of the Company. At March 28, 2010, the Company had outstanding letters of credit totaling $53.1 million securing estimated obligations stemming from workers’ compensation claims and other contingent claims. The Company had no outstanding revolver loans and had $185.1 million available under its revolving credit facilities under the new Amended and Restated Credit Agreement. 13 The following table presents the approximate annual maturities of debt as of March 28, 2010, based upon the Company's required payments, for the next five years and thereafter (in thousands): Year Payments (1) $ 59 - Thereafter Debt principal $ ­ Includes future interest to be paid on $375,000 of 15.75% notes due in 2014 NOTE 5.EMPLOYEE BENEFITS The Company sponsors a defined benefit pension plan (retirement plan), which covers a majority of its employees. The retirement plan was frozen in March 2009, as discussed below.Benefits are based on years of service and compensation.Contributions to the retirement plan are made by the Company in amounts deemed necessary to provide the required benefits.No contributions to the Company's retirement plan were made in fiscal 2009.The Company's expects to make contributions of approximately $19.0 million to its retirement plan in fiscal 2010. The Company also has a limited number of supplemental retirement plans to provide key employees with additional retirement benefits which were also frozen in March 2009, as discussed below.These plans are funded on a pay-as-you-go basis and the accrued pension obligation is largely included in other long-term obligations. In March 2009, the Company implemented a restructuring plan that reduced its work force by approximately 1,650 positions.Through March 29, 2009, the workforce reductions resulted in severance costs of $20.4 million.In connection with the restructuring action, the Company also froze all pension plans as of March 31, 2009. Accordingly, the Company recorded a curtailment gain of $0.7 million in the first fiscal quarter of 2009 related to the plan freezes. The elements of pension costs for continuing operations are as follows (in thousands): Three Months Ended March 28, March 29, Service cost $ $ Interest cost Expected return on plan assets ) ) Prior service cost amortization - 19 Actuarial loss 29 Curtailment gain - ) Net pension expense $ $ The Company also provides for or subsidizes post-retirement healthcare and certain life insurance benefits for employees.The elements of post-retirement benefits for continuing operations are as follows (in thousands): Three Months Ended March 28, March 29, Service cost $
